Rose, J.
The relief sought is a reduction, for the purposes of taxation, in the valuation of plaintiff’s personal property in Johnson county. In the year 1915 the property was valued at $172,225. Conceding that to be the actual value for the purposes of this proceeding, plaintiff asked the county board of equalization to reduce it to 75 per cent, of its actual value.- This demand for a reduction is based on the plea that taxing-officers in Johnson county and in the state at large conform to an established custom to value property generally for the purposes of taxation at 75 per cent, of its actual value. A mandatory statute in plain, unambiguous terms needing no interpretation requires the valuing of taxable property at its actual value and the assessing at 20 per cent, thereof. Rev. St. 1913, sec. 6300. No officer or custom óf officers can make 75 per cent, of actual value a lawful standard for the purposes of taxation under the present revenue law. If plaintiff has pleaded the facts as they exist, its remedy is the valuing of all taxable property at 100 *255per cent, of its actual value, and not a reduction to 75 per cent, of the actual value of its own property.
The judgment of the district court conforms to this view of the law.
Affirmed.
Sedgwick and Hamer, JJ., not sitting.